Case 3:18-cv-16159-BRM-LHG Document 1 Filed 11/14/18 Page 1 of 12 PageID: 1
     CHIESA SHAHINIAN & GIANTOMASI PC
     Melissa A. Salimbene, Esq.
     Melissa F. Wernick, Esq.
     One Boland Drive
     West Orange, NJ 07052
     Telephone: 973.325.2092
     Facsimile: 973.325.2292

     TAYLOR ENGLISH DUMA LLP
     Amanda G. Hyland, Esq.
     (pro hac vice application forthcoming)
     1600 Parkwood Circle, Suite 400
     Atlanta, Georgia 30339
     Telephone: 770.434.6868
     Facsimile: 770.434.7376

     Attorneys for Plaintiff
     Alien Visions E-Juice, Inc.

                                  UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF NEW JERSEY



     ALIEN VISIONS E-JUICE, INC.,                         Civil Action No.
                    Plaintiff,

     vs.
                                                          COMPLAINT FOR TRADEMARK
     GORILLA VAPES, LLC,                                  INFRINGEMENT AND RELATED
                                                          RELIEF
                    Defendant.
                                                          Document Filed Electronically

            Plaintiff, Alien Visions E-Juice, Inc. (“Plaintiff,” or “Alien Visions”), by and through

     its undersigned counsel, for its complaint against Defendant, Gorilla Vapes, LLC (“Defendant”

     or “Gorilla Vapes), alleges as follows:

                                     NATURE OF THE ACTION

            1.      This is an action for trademark infringement, unfair competition, and other relief

     arising under the trademark and service mark laws of the United States, specifically 15 U.S.C.

     1051 et seq. (“Lanham Act”) and the common laws of the State of New Jersey. Defendant’s

     misappropriation of Plaintiff’s mark in the same industry has caused, and will continue to
Case 3:18-cv-16159-BRM-LHG Document 1 Filed 11/14/18 Page 2 of 12 PageID: 2



     cause, substantial damage to Plaintiff’s reputation as an industry leader offering unique and

     high-quality products to its substantial and loyal customer base.

                                                   PARTIES

             2.      Plaintiff is a corporation, organized and existing under the laws of the State of

     California with a principal place of business at 1805 W. Ave. K, Suite 203G, Lancaster,

     California 93534, incorporated in the state of California.

             3.      Upon information and belief, Defendant is a Limited Liability Company,

     organized and existing under the laws of New Jersey, with a principal place of business at 305

     Lacey Rd., Suite 2, Forked River, New Jersey 08731.

                                      JURISDICTION AND VENUE

             4.      This action arises under the trademark laws of the United States. This Court has

     original jurisdiction over the subject matter of this action pursuant to 28 U.S.C. §§ 1331 and

     1338(a) and 15 U.S.C. § 1121(a).

             5.      This Court has supplemental jurisdiction over any claims herein arising under

     the laws of the State of New Jersey pursuant to 28 U.S.C. §§ 1338(b) and 1367 because the

     claims are so related to Plaintiff’s federal claims that they form part of the same case or

     controversy under Article III of the United States Constitution.

             6.      This Court has personal jurisdiction over the parties to this action because: (i)

     Alien Vision’s claims arise in this judicial district; (ii) Defendant is located within this judicial

     district; and (iii) each party does substantial business within this judicial district.

             7.      Venue for this action is proper in the District under 28 U.S.C. § 1391(b), in that

     Defendant, as a New Jersey Limited Liability Company, resides in this judicial district, each

     party does substantial business within this judicial district, witnesses and evidence are located

     within this judicial district, and many of the acts complained of herein have taken place in this

                                                        2
Case 3:18-cv-16159-BRM-LHG Document 1 Filed 11/14/18 Page 3 of 12 PageID: 3



     judicial district, including, but not limited to, Defendant’s substantial sales of goods under the

     infringing marks, both through e-commerce and its physical business presence.

                                          STATEMENT OF FACTS

                                  Alien Vision’s Business and Trademark

             8.      Alien Visions is an industry leader as a manufacturer and distributor in the

     emerging market of electronic cigarette liquids (“e-juices”).

             9.      In the late 2000’s, Alien Visions endeavored to revitalize a stagnant and

     inconsistent e-juice market, recognizing consumers were routinely left dissatisfied by product

     names which did not correspond with the product flavor.

             10.     After months of research and development, Plaintiff launched its website in

     2009.

             11.     Since that time, Plaintiff has utilized a variety of unique and arbitrary names to

     identify each of its distinct flavors.

             12.     One of its earliest and most popular flavors was sold beginning on or about

     October 10, 2010, under the trademark GORILLA JUICE.

             13.     The flavor profile for GORILLA JUICE is a blend of tobacco and bananas.

             14.     All of Plaintiff’s e-juices, including GORILLA JUICE, are of the highest

     possible quality and freshness because Plaintiff only uses the best ingredients and makes each

     bottle to order for each customer.

             15.     GORILLA JUICE is sold throughout the country through Plaintiff’s website and

     numerous distributors.

             16.     GORILLA JUICE is one of Plaintiff’s top-selling and most popular products,

     with over 800 reviews on YouTube.



                                                     3
Case 3:18-cv-16159-BRM-LHG Document 1 Filed 11/14/18 Page 4 of 12 PageID: 4



            17.     Alien Visions has filed a federal trademark application for GORILLA JUICE,

     currently pending under Serial No. 87/890,106.

            18.     Plaintiff’s GORILLA JUICE pending registration is classified under IC 034:

     “Electronic cigarette liquid (e-liquid) comprised of vegetable glycerin.”

             Defendant’s Unauthorized Use and Infringement of Plaintiff’s Trademark

            19.     At least three years after Plaintiff began selling GORILLA JUICE, Defendant

     started selling e-juice and related products under the mark GORILLA VAPES.

            20.     At some point thereafter, Defendant began offering e-juices on its website under

     the mark “GORILLA JUICES.”

            21.     On May 2, 2014, Defendant filed for federal trademark protection for the mark

     GORILLA VAPES in connection with “Electronic cigarettes” with a first use date of August

     15, 2013.

            22.     That application matured into U.S. Reg. No. 4,628, 836 on October 28, 2014.

            23.     Defendant currently sells both tobacco and banana flavors under the GORILLA

     JUICE mark.

                                        Likelihood of Confusion

            24.     Plaintiffs mark GORILLA JUICE and Defendant’s use of the term GORILLA

     JUICE are identical in sight, sound, meaning, and commercial impression.

            25.     Plaintiff’s mark GORILLA JUICE and Defendant’s use of the phrase

     “GORILLA VAPES” both feature the arbitrary term “Gorilla” followed by a generic word,

     rendering them nearly identical in sight, sound, meaning, and commercial impression.




                                                      4
Case 3:18-cv-16159-BRM-LHG Document 1 Filed 11/14/18 Page 5 of 12 PageID: 5



            26.      Defendant’s website features prominently in search results for the term “Gorilla

     Juice,” further exacerbating possible confusion. In fact, when searching for the phrase “Gorilla

     Juice” in Google, Defendant’s website is the first search result.

            27.      The products offered by Plaintiff and Defendant are identical and are sold under

     identical channels of commerce to an identical customer base.

            28.      Defendant’s federal trademark registration for the GORILLA VAPES was cited

     by the USPTO as a prior registration likely to cause confusion with Plaintiff’s mark.

     Accordingly, Defendant’s registration is now blocking Plaintiff’s trademark applications.

                                               COUNT ONE

                  (Lanham Act Unfair Competition and False Designation of Origin
                                 (43(a) and 15 U.S.C. § 1125(a))

            29.      Plaintiff repeats and reallages every allegation contained in Paragraphs 1-28 of

     the Complaint as though fully set forth herein.

            30.      Defendant’s use of the terms “GORILLA VAPES” and “GORILLA JUICE” is

     identical to Plaintiff’s GORILLA JUICE trademark in appearance, sound, connotation, and

     commercial impression.

            31.      The marks are similarly advertised and sold in similar channels of trade.

            32.      Plaintiff and Defendant use the marks at issue on identical goods.

            33.      Plaintiff has not consented to Defendant’s use of the GORILLA JUICE mark.

     In fact, Plaintiff has notified Defendant of the infringement, but Defendant has not ceased use

     of the marks.

            34.      The marks “GORILLA VAPES” and “GORILLA JUICE” as used by Defendant

     cause confusion, mistake, and deception that its goods are affiliated, connected, or associated

     with Plaintiff, and that its goods originate with, are sponsored by, or are approved by Plaintiff.


                                                       5
Case 3:18-cv-16159-BRM-LHG Document 1 Filed 11/14/18 Page 6 of 12 PageID: 6



            35.       Therefore, Defendant’s use of the marks “GORILLA VAPES” and “GORILLA

     JUICE” constitutes unfair competition under the Lanham Act.

            36.       Plaintiff has been harmed and will continue to be harmed by Defendant’s

     infringement of its common law trademark rights unless Defendant is enjoined from further use

     of the marks.

            37.       Defendant’s aforesaid wrongful conduct has been willful, wanton and malicious

     and done with intent. Plaintiff is therefore entitled to an award of its reasonable attorney’s fees

     and costs, and treble its actual damages, pursuant to Section 35(a) of the Lanham Act, 15

     U.S.C. § 1117(a). Plaintiff is also entitled to, among other things, the cost of corrective

     advertising.

                                               COUNT TWO

                    (Cancellation of Federal Trademark Registration 15 U.S.C. § 1119)

            38.       Plaintiff incorporates by reference its allegations in Paragraphs 1 through 37 as

     though fully set forth herein.

            39.       Pursuant to 15 U.S.C. § 1119, in any action involving a registered mark the

     Court may, inter alia, determine the right to registration and order the cancelation of

     registrations with respect to the registrations of any party to the action.

            40.       To the extent that any conflict exists between Plaintiff’s GORILLA JUICE

     mark, and Defendant’s GORILLA VAPES mark, Plaintiff has priority over use of the term

     GORILLA JUICE in connection with e-cigarette products.

            41.       As a result of Plaintiff’s priority of use and superior trademark rights, to the

     extent that any conflict exists between Plaintiff’s GORILLA JUICE trademark, U.S. Reg. No.

     4,628, 836 should be cancelled.



                                                       6
Case 3:18-cv-16159-BRM-LHG Document 1 Filed 11/14/18 Page 7 of 12 PageID: 7



            42.     The order canceling U.S. Reg. No. 4,628, 836 should be certified by the Court to

     the Director of the U.S. Patent & Trademark Office in accordance with 15 U.S.C. § 1119.

                                             COUNT THREE

                  (Common Law Trademark Infringement and Unfair Competition)

            43.     Plaintiff repeats and reallages every allegation contained in Paragraphs 1-42 of

     the Complaint as though fully set forth herein.

            44.     Defendant’s use of the GORILLA VAPES and GORILLA JUICE marks

     constitutes infringement of Plaintiff’s rights in its common law GORILLA JUICE mark and

     tends to falsely describe or represent that Defendant’s services are provided by, or sponsored

     by, or approved by, or licensed by, or affiliated with or in some other way legitimately

     connected to Plaintiff and are of the same character, nature and quality as the goods and

     services of Plaintiff, thereby damaging Plaintiff and Plaintiff’s reputation.

            45.     The acts of Defendant complained of hereinabove constitute acts of unfair

     competition against Plaintiff under the common law of the State of New Jersey, which acts

     have been committed knowingly and willfully and have injured Plaintiff in its trade and

     business.

            46.     By reason of the aforesaid acts, Defendant has caused damage to Plaintiff and to

     the goodwill associated with Plaintiff’s mark.

                                              COUNT FOUR

                                 (Unfair Competition (N.J.S.A. 56:4-1))

            47.     Plaintiff repeats and reallages every allegation contained in Paragraphs 1-46 of

     the Complaint as though fully set forth herein.




                                                       7
Case 3:18-cv-16159-BRM-LHG Document 1 Filed 11/14/18 Page 8 of 12 PageID: 8



            48.     Defendant’s infringing and unauthorized use of the marks GORILLA VAPES

     and GORILLA JUICE falsely indicates that Defendant is connected with, sponsored, endorsed,

     authorized, approved by or affiliated with Plaintiff, which it is not.

            49.     Defendant’s infringing and unauthorized use of the marks GORILLA VAPES

     and GORILLA JUICE is likely to cause confusion, mistake or deception as to the source or

     affiliation of Defendant’s goods and services.

            50.     Defendant’s infringing and unauthorized use of the marks GORILLA VAPES

     and GORILLA JUICE in connection with Defendant’s goods and services allows Defendant to

     receive the benefit of Plaintiff’s goodwill, which Plaintiff has established at great labor and

     expense.

            51.     The acts of Defendant complained of herein constitute unfair competition in

     violation of the New Jersey Unfair Competition Statute (N.J.S.A. § 56: 4-1) and the common

     law of the State of New Jersey.

            52.     The acts of Defendant complained of herein were committed willfully.

            53.     As a result of Defendant’s actions, Defendant is being unjustly enriched and

     Plaintiff has been harmed in an amount to be determined at trial and will continue to be harmed

     and will suffer irreparable injury unless Defendant is enjoined from the foregoing actions.




                                                      8
Case 3:18-cv-16159-BRM-LHG Document 1 Filed 11/14/18 Page 9 of 12 PageID: 9



                                       PRAYER FOR RELIEF

            WHEREFORE, Plaintiff demands judgment in its favor and against Defendant as

     follows:

            1.    An order canceling U.S. Reg. No. 4,628, 836 certified by the Court to the
                  Director of the U.S. Patent & Trademark Office in accordance with 15 U.S.C. §
                  1119.

            2.    That Defendant and its officers, agents, servants, distributors, affiliates, employees,
                  attorneys, agents and representatives and all those in privity or acting in concert
                  with the Defendant, and each of them, be permanently enjoined and restrained
                  from, directly or indirectly:

                  a.      Using the marks GORILLA VAPES and GORILLA JUICE or any other
                          marks confusingly similar thereto, alone or in combination with other
                          words, names, styles, titles, designs or marks in connection with the
                          provision of their goods and services;

                  b.      Using in any other way any other marks or designations so similar to
                          Plaintiff’s aforesaid GORILLA JUICE as to be likely to cause confusion,
                          mistake or deception;

                  c.      Falsely designating the origin, sponsorship, or affiliation of the
                          Defendant’s goods and services in any manner;

                  d.      Otherwise competing unfairly with Plaintiff in any manner; and

                  e.      Continuing to perform in any manner whatsoever any of the acts
                          complained of in this complaint.

            3.    That Defendant be required to pay to Plaintiff compensatory damages for the
                  injuries sustained by Plaintiff in consequence of the unlawful acts alleged herein
                  and that such damages be trebled pursuant to 15 U.S.C. § 1117 because of the
                  willful and unlawful acts as alleged herein.

            4.    Defendant be required to account for and pay over to Plaintiff all gains, profits and
                  advantages derived by it from the unlawful activities alleged herein.

            5.    That Defendant be required to deliver for destruction all merchandise,
                  stationary, signs, advertisements, promotional flyers, cards, brochures, menus,
                  promotional materials and any other materials which bear one or more of the
                  infringing logo marks (as depicted above) together with all plates, molds,
                  matrices and other means and materials for making or reproducing the same.

            6.    That Defendant be required to pay to Plaintiff all of its litigation expenses,
                  including but not limited to reasonable attorney’s fees and the costs of this action.

                                                    9
Case 3:18-cv-16159-BRM-LHG Document 1 Filed 11/14/18 Page 10 of 12 PageID: 10



            7.    That Plaintiff be awarded such other and further relief as the Court may deem just
                  and proper, including nominal damages.

                                                    CHIESA SHAHINIAN & GIANTOMASI PC

                                                    By: /s/Melissa A. Salimbene
                                                        Melissa A. Salimbene, Esq.
                                                        Melissa F. Wernick, Esq.
                                                        One Boland Drive
                                                        West Orange, NJ 07052
                                                        Telephone: 973.530.2092
                                                        Facsimile: 973.530.2292

                                                    TAYLOR ENGLISH DUMA LLP
                                                       Amanda G. Hyland, Esq.
                                                       (pro hac vice application forthcoming)
                                                       1600 Parkwood Circle, Suite 400
                                                       Atlanta, Georgia 30339
                                                       Telephone: 770.434.6868
                                                       Facsimile: 770. 434.7376




                                                  10
Case 3:18-cv-16159-BRM-LHG Document 1 Filed 11/14/18 Page 11 of 12 PageID: 11




                                            JURY DEMAND

            Plaintiff demands trial by jury of all claims and defenses in this action so triable.

                                                   CHIESA SHAHINIAN & GIANTOMASI PC


                                                   By: /s/Melissa A. Salimbene
                                                       Melissa A. Salimbene, Esq.
                                                       Melissa F. Wernick, Esq.
                                                       One Boland Drive
                                                       West Orange, NJ 07052
                                                       Telephone: 973.530.2092
                                                       Facsimile: 973.530.2292

                                                   TAYLOR ENGLISH DUMA LLP
                                                      Amanda G. Hyland, Esq.
                                                      (pro hac vice application forthcoming)
                                                      1600 Parkwood Circle, Suite 400
                                                      Atlanta, Georgia 30339
                                                      Telephone: 770.434.6868
                                                      Facsimile: 770. 434.7376




                                                     11
Case 3:18-cv-16159-BRM-LHG Document 1 Filed 11/14/18 Page 12 of 12 PageID: 12



                                 LOCAL RULE 11.2 CERTIFICATION

             I certify that this matter is not the subject of any other action pending in any court, or of

      any pending arbitration or administrative proceeding; no other action, arbitration or

      administrative proceeding is contemplated to my knowledge; and I know of no other parties

      who should be joined in this action at this time.


                                                    CHIESA SHAHINIAN & GIANTOMASI PC

                                                    By: /s/Melissa A. Salimbene
                                                        Melissa A. Salimbene, Esq.
                                                        Melissa F. Wernick, Esq.
                                                        One Boland Drive
                                                        West Orange, NJ 07052
                                                        Telephone: 973.530.2092
                                                        Facsimile: 973.530.2292

                                                    TAYLOR ENGLISH DUMA LLP
                                                       Amanda G. Hyland, Esq.
                                                       (pro hac vice application forthcoming)
                                                       1600 Parkwood Circle, Suite 400
                                                       Atlanta, Georgia 30339
                                                       Telephone: 770.434.6868
                                                       Facsimile: 770. 434.7376




                                                      12
